781 N.W.2d 828 (2010)
Margaret MOSSING, Plaintiff/Counter-Defendant-Appellant, Cross-Appellee,
v.
DEMLOW PRODUCTS, INC., Defendant/Counter-Plaintiff-Appellee, Cross-Appellant, and
James Demlow, Defendant-Appellee, Cross-Appellant.
Docket Nos. 140591. COA No. 287643.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal the January 7, 2010 judgment of the Court of Appeals and the application for leave to appeal as crossappellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.